Andersen, J.—
Facts of Case
Donald R. Milton's permit to carry a concealed weapon was revoked by the King County Department of Public Safety. He brings this appeal from the trial court's refusal *526to grant a writ of mandamus requiring reinstatement of the permit issued to him in February of 1979.
One issue is determinative.
Issue
Is this controversy moot?
Decision
Conclusion. Since the concealed weapon permit in question has expired, the controversy is moot and the appeal should be dismissed.
In the trial court, Mr. Milton demanded that his concealed weapons permit "should be reinstated for the balance of the term of the permit". Such permits authorize the permit holder "to carry a pistol concealed on his person within this state for two years from date of issue". RCW 9.41.070.
By the terms of the permit in question, it expired on February 24, 1981. That was prior to this appeal being heard. No request to expedite or accelerate the appeal was made. The appeal is therefore moot. See State ex rel. Burnham v. Superior Court, 180 Wash. 519, 520-22, 41 P.2d 155 (1935).
The appeal is dismissed.
Williams, J., concurs.